PER CURIAM
In this dissolution action, wife contends that the trial court erred in fixing the amount of spousal support husband is to pay.1 On de novo review, ORS 19.125(3), we modify the decree.
The trial court awarded wife spousal support of $500 monthly for two years and $300 monthly thereafter. Given husband’s income and wife’s need to improve her earning capacity, together with all other relevant factors, ORS 107.105, we conclude that wife is entitled to additional spousal support. Accordingly, we modify the decree to award wife spousal support of $800 monthly for five years from the date of the original decree and $300 monthly thereafter.
Decree modified; affirmed as modified. Costs to wife.

 The parties agree that the property division was about equal.